Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, the following parties:

PERRY L. ELDERS, hereinafter referred to as “Employee”; and

MCDERMOTT, INC., a Delaware corporation, hereinafter referred to as the
“Company.”

W I T N E S S E T H:

WHEREAS, Employee is currently an employee of the Company;

WHEREAS, pursuant to a resignation letter in the form attached hereto as Exhibit
A, Employee has tendered to McDermott International, Inc., a Panamanian
corporation of which the Company is a wholly owned subsidiary (“MII”),
Employee’s resignation from all positions held as an officer, employee, member
of the board of directors or board of managers (and member of any and all
committees thereof) of MII and its subsidiaries and joint venture entities, and
from any and all positions or capacities with respect to any employee benefit
plan sponsored or maintained by any such entity, effective August 23, 2014 (the
“Resignation Date”); and

WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:

Section 1. Termination Date and Type. For purposes of interpreting and applying
the provisions of compensation arrangements and employee benefit plans of MII or
any of its subsidiaries (including the Company) applicable to Employee and
subject to Section 2 hereof, (a) Employee’s date of termination shall be the
Resignation Date, (b) Employee’s termination of employment is voluntary by
Employee and not by the Company, and (c) subject to complying with the
requirements of this Agreement, Employee shall be entitled to the compensation
and benefits provided in this Agreement.

Section 2. Severance Benefits and Payments. Subject to the execution of this
Agreement by Employee and the lapse of the seven (7) day revocation period
referenced in Section 7 hereof (the “Revocation Period”) without revocation of
the Agreement or any part hereof by Employee, Employee shall be entitled to
receive the following payments and benefits, to which Employee would not
otherwise be entitled, subject to the terms and conditions set forth in this
Agreement:

(a) A lump-sum payment in the amount of $640,000 shall be paid three days after
the end of the Revocation Period.

 

1



--------------------------------------------------------------------------------

(b) Each currently outstanding award of MII restricted stock units (“RSUs”)
granted to Employee under the 2009 McDermott International, Inc. Long Term
Incentive Plan (the “MII LTIP”) which would, absent Employee’s termination of
employment, remain outstanding and, to the extent applicable, continue to vest
during the period from the Resignation Date through March 15, 2016 (the
“Extended Vesting Period”) shall remain in full force and effect and, to the
extent applicable, shall become vested and shall be settled on the first to
occur of (i) the date such award would otherwise be settled in accordance with
the terms of the MII LTIP and the applicable grant agreement if Employee’s
employment had continued during the Extended Vesting Period and (ii) March 15,
2015. Any currently vested stock options awarded to Employee under the MII LTIP
shall be exercisable until the stated maximum expiration date in the applicable
grant agreement, notwithstanding any provision in any related grant agreement
providing for earlier termination in the event of a termination of employment.
Any and all other outstanding unvested equity- or performance-based awards
previously granted to Employee by the Company shall be forfeited as of the
Resignation Date.

(c) Employee’s unvested benefits under the McDermott International, Inc.
Director and Executive Deferred Compensation Plan (the “EDCP”) shall be fully
vested as of the Resignation Date and such amounts shall be paid in accordance
with the terms of that plan.

(d) Employee shall receive a lump-sum payment in an amount equal to the cost of
funding three months of continuing medical insurance coverage under the U.S.
Consolidated Omnibus Reconciliation Act (“COBRA”), which amount shall be paid to
Employee three days after the end of the Revocation Period.

(e) Employee shall be reimbursed Employee’s unpaid business expenses incurred in
the ordinary course of business in accordance with the Company’s expense
reimbursement policies and procedures (including those relating to submission of
appropriate documentation and timing of reimbursement).

(f) The Company shall pay Employee’s legal fees incurred in connection with the
negotiation and execution of this Agreement in the amount of $3,000 three days
after the end of the Revocation Period.

To the extent necessary to give effect to the provisions of Section 2(b) above,
the applicable RSU grant agreements shall be deemed amended by the provisions of
Section 2(b) above. All payments made pursuant to this Section 2 shall be
subject to appropriate tax withholding and are subject to all the terms and
conditions of this Agreement.

Section 3. Release of Claims.

(a) General Release by Employee. In consideration of the foregoing (including
the payments and benefits under Section 2 hereof, which the Company is not
required to make or provide under any preexisting agreement, plan or policy),
which Employee hereby expressly acknowledges as good and sufficient
consideration for the releases provided below, Employee hereby unconditionally
and irrevocably releases, acquits and forever discharges, to the fullest extent
permitted by applicable law, (i) the Company and all of its predecessors,
successors and assigns, (ii) all of the Company’s past, present and future
affiliates, parent corporations (including MII), subsidiaries, divisions and
joint venture entities and all of their respective predecessors, successors and
assigns and (iii) all of the past, present and future officers,

 

2



--------------------------------------------------------------------------------

directors, managers, shareholders, investors, employee benefit plan
administrators, employees, agents, attorneys and other representatives of each
of the entities described in the immediately preceding clauses (i) and (ii),
individually and in their respective representative capacities (the persons or
entities referred to in the immediately preceding clauses (i), (ii) and
(iii) being, individually, a “Releasee” and, collectively, the “Releasees”),
from any and every action, cause of action, complaint, claim, demand,
administrative charge, legal right, compensation, obligation, damages (including
consequential, exemplary and punitive damages), liability, cost or expense
(including attorney’s fees) that Employee has, may have or may be entitled to
from or against any of the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to
Employee’s employment with or termination of employment from the Company or
Employee’s service for or other affiliation with MII or any of its subsidiaries
(including the Company) or joint venture entities, including any such matter
arising from the negligence, gross negligence or reckless, willful or wanton
misconduct of any of the Releasees (together, the “Released Claims”); provided,
however, that this Release does not apply to, and the Released Claims do not
include: (i) any claims arising solely and specifically under the U.S. Age
Discrimination in Employment Act of 1967 after the date this Agreement is
executed by Employee; (ii) any claim for indemnification (including under MII’s
or the Company’s organizational documents or insurance policies) whether known
or unknown, foreseen or unforeseen, matured or unmatured, accrued or not
accrued, which arises directly or indirectly out of, or is based on or related
in any way to any action, whether legal, equitable or administrative, in any
forum or jurisdiction, instituted by a third party against Employee, in his
capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates, including,
without limitation, from any and all positions or capacities with respect to any
employee benefit plan sponsored or maintained by any such entity and
specifically including, without limitation, (1) a class action complaint that
Local 210 United Pension and Welfare Funds filed on August 15, 2013, in the
United States District Court for the Southern District of Texas against the
Company, Stephen M. Johnson and Employee, seeking remedies under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 10b-5
promulgated thereunder (the “Local 210 Case”); and (2) a class action complaint
that Jerad Flood filed on August 20, 2013, in the United States District Court
for the Southern District of Texas against the Company, Stephen M. Johnson and
Employee, seeking remedies under the Exchange Act and Rule 10b-5 promulgated
thereunder (the “Flood Case”), together with any similar complaints containing
substantially similar allegations that may hereafter be filed (the “Class Action
Lawsuits”), including the defense of Employee with respect to the Class Action
Lawsuits pursuant to the terms and conditions of that certain letter dated
August 21, 2013, between Baker Botts, L.L.P. and Employee (the “Baker Botts
Letter”) and the Company’s obligation to advance Employee’s legal fees in
connection with the Class Action Lawsuits pursuant to Section 3 of Article VI of
the Amended and Restated Bylaws of MMI in accordance with the terms and
conditions of that certain letter, dated September 23, 2013 from Employee to MMI
(the “Legal Fees Letter”); (iii) any claims for vested benefits under the
Company’s 401(k) plan or vested benefits under the EDCP; (iv) any claims
relating to Employee’s eligibility to continue participating in health coverage
currently available to Employee in accordance with COBRA. subject to the terms,
conditions and restrictions of that Act; (v) any claim arising from any breach
or failure to perform any provision of this Agreement; or (vi) any claim for
worker’s compensation benefits or any other claim that cannot be waived by a
general release (the foregoing items (i) – (vi) being collectively referred to
as “Reserved Claims”).

 

3



--------------------------------------------------------------------------------

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
parties intend this Release to cover any and all such Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, the Texas Commission on Human Rights Act,
the Texas Labor Code, all U.S. federal discrimination laws, the U.S. Age
Discrimination in Employment Act of 1967, the U.S. Employee Retirement Income
Security Act of 1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S.
Civil Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S.
Americans with Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S.
National Labor Relations Act, the U.S. Fair Labor Standards Act, the U.S. Older
Workers Benefit Protection Act, the U.S. Worker Adjustment and Retraining
Notification Act, the U.S. Family and Medical Leave Act, the U.S. Sarbanes-Oxley
Act of 2002 or common law, without exception. As such, it is expressly
acknowledged and agreed that this Release is a general release, representing a
full and complete disposition and satisfaction of all of the Company’s and any
Releasee’s real or alleged legal obligations to Employee, with the only
exceptions being as expressly stated in the proviso to Section 3(a) hereof with
respect to the Reserved Claims. Employee understands and agrees, in compliance
with any law, statute, ordinance, rule or regulation which requires a specific
release of unknown claims or benefits, that this Agreement includes a release of
unknown claims, and Employee hereby expressly waives and relinquishes any and
all Released Claims and any associated rights or benefits that Employee may
have, including any that are unknown to Employee at the time of the execution
this Agreement, other than Reserved Claims.

(c) Certain Representations of Employee. Employee represents and warrants that:
(i) Employee is the sole and lawful owner of all rights, titles and interests in
and to all Released Claims; and (ii) Employee has the fully legal right, power,
authority and capacity to execute and deliver this Agreement.

(d) Covenant Not to Sue. Employee expressly agrees that neither Employee nor any
person acting on Employee’s behalf will file or bring or permit to be filed or
brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees with respect to a Released Claim, Employee
agrees that such Releasees are entitled to legal and equitable remedies against
Employee, including an award of reasonable attorney’s fees. However, it is
expressly understood and agreed that the foregoing sentence shall not apply to
any charge filed by Employee with the Equal Employment Opportunity Commission or
to any action filed by Employee that is narrowly limited to seeking a
determination as to the validity of this Agreement and enforcement thereof or to
any Reserved Claim. Should Employee file a charge with the Equal Employment
Opportunity Commission, or should any governmental entity,

 

4



--------------------------------------------------------------------------------

agency or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Employee agrees not to seek or accept
any resulting relief whatsoever.

(e) Certain Representations of the Company. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. The Company has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and to perform the Company’s
obligations under this Agreement, which obligations constitute legal, valid, and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application referring to or
affecting creditors’ rights generally or by general equitable principles. The
execution and delivery of this Agreement and the performance of the Company’s
obligations hereunder do not conflict with, violate, breach, or result in a
default under, or the termination of, or give rise to an event which with
notice, lapse of time, or both, would result in any such conflict, violation,
breach, default, or termination of, or require any consent from or notice to any
person or entity (except as has been obtained), under any provision of the
organizational documents or insurance policies of the Company, any law or
regulations applicable to the Company, or any contract to which the Company is a
party.

Section 4. Return of Materials, Nondisparagement and Cooperation Undertakings.

(a) Return of Materials. On or promptly after the Resignation Date, Employee
shall return to MII or the Company or, with respect to electronic records not
capable of being returned, destroy, with no request being required of MII or the
Company: (i) any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in Employee’s possession regardless of
the medium maintained, held or stored (whether documentary, computer or other
electronic storage or other) that relate in any way to the business or
operations of MII or the Company or any of their past or present affiliates,
subsidiaries, divisions or joint ventures (such entities being, individually, a
“Company Entity” and, collectively, the “Company Entities”) (and Employee shall
not retain, recreate or deliver to anyone else such information); and (ii) any
credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of any of the
Company Entities; provided, however, Employee shall be permitted to retain the
following: (i) documentation relating to the terms and conditions of Employee’s
employment, including, without limitation, employment offers, goals and
evaluations, and compensation and benefits, (ii) change of control agreements,
(iii) D&O insurance policies including summaries of entities in which Employee
served in an official capacity, (iv) public compliance filings with the
Securities and Exchange Commission (e.g., Form 4 and related materials),
(v) filings with the Internal Revenue Service on behalf of Employee regarding
foreign bank accounts with respect to which Employee is or was a signatory,
(vi) contact information (names, addresses, phone numbers, and email addresses)
created by Employee in the ordinary course of business, (vii) documentation
regarding the Class Action Lawsuits, including notes, correspondence, and
memoranda related thereto, and (viii) the memorandum from the Company’s general
counsel to Employee related to his duties as an officer of MII.

(b) Nondisparagement by Employee. Employee shall refrain from making, directly
or indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about the Company or any

 

5



--------------------------------------------------------------------------------

of the other Releasees, or about any aspect of the respective businesses,
operations, financial results or prospects of any of the Company Entities,
including comments relating to Employee’s termination of employment.
Notwithstanding the foregoing, it is understood and agreed that nothing in this
Section 4(b) or in Section 5 hereof is intended to: (i) prevent Employee from
testifying truthfully in any legal proceeding brought by any governmental
authority or other third party or interfere with any obligation Employee may
have to cooperate with or provide information to any government agency or
commission, subject to compliance with the provisions of Section 5(c) hereof, if
applicable; (ii) prevent Employee from advising Employee’s spouse of the terms
and conditions of this Agreement; or (iii) prevent Employee from consulting with
Employee’s own legal counsel, as contemplated by Section 7 of this Agreement.

(c) Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as requested by MII or the Company; provided,
however, that such assistance shall not include transition services. Such
information and assistance may include testifying (and preparing to testify) as
a witness in any proceeding or otherwise providing information or reasonable
assistance to the Company Entities in connection with any investigation, claim
or suit, and cooperating with the Company Entities regarding any litigation,
government investigation, regulatory matter, claim or other disputed item
involving any of the Company Entities that relate to matters within the
knowledge or responsibility of Employee during Employee’s employment.
Specifically, Employee agrees (i) to meet with the Company Entities’
representatives, their counsel or other designees at reasonable times and places
(such places to be specified by Employee) with respect to any matter within the
scope of the foregoing provisions of this Section 4(c); (ii) to provide truthful
testimony regarding any such matter to any applicable court, agency or other
adjudicatory body; (iii) to provide the Company Entities with immediate notice
of contact or subpoena by any non-governmental adverse party (known to Employee
to be adverse to any of the Company Entities or their interests), and (iv) to
not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Such cooperation required by
Employee shall not unreasonably interfere with Employee’s other business
endeavors as may be determined in the reasonable discretion of Employee.

(d) Enforcement. The covenants set forth in the foregoing provisions of this
Section 4 may be enforced pursuant to the provisions of Section 5(f) hereof.

(e) Nondisparagement by the Company. The Company shall refrain from making,
directly or indirectly, in any public or private communication (whether oral,
written or electronic), any criticisms or negative or disparaging comments or
other statements about Employee, or about any aspect of the employment
relationship between the Company and Employee, including comments relating to
Employee’s termination of employment. Notwithstanding the foregoing, it is
understood and agreed that nothing in this Section 4(e) is intended to:
(i) prevent any Releasee from testifying truthfully in any legal proceeding
brought by any governmental authority or other third party or interfere with any
obligation any Releasee may have to cooperate with or provide information to any
government agency or commission; or (ii) prevent any Releasee from consulting
with such Releasee’s own legal counsel with respect to the interpretation or
enforcement of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 5. Confidentiality and Nonsolicitation Agreements.

(a) Definition of Trade Secrets and Confidential Business Information. Employee
acknowledges and agrees that any and all non-public information regarding the
Company Entities and their customers and suppliers (including any and all
information relating to the Company Entities’ respective business plans or
practices, products, services, contracts with customers, backlog, bids
outstanding, target projects, financial or operational performance, finances,
financial accounting policies, practices or systems, internal controls or
internal control systems, financial projections or budgets, board of directors
or board committee proceedings, investor relations practices, capital
expenditures, equipment, pricing strategies, marketing programs or plans,
executive management or other personnel, human resources plans, policies,
practices, records or systems, information technology systems or other business
systems, project management, business strategy, profits or overhead) is
confidential and the unauthorized disclosure of such confidential information
could result in irreparable harm to one or more of the Company Entities. Such
confidential information, in whatever form maintained, held or stored (whether
documentary, computer or other electronic storage or other), includes each
Company Entity’s proprietary interest in its trade secrets, including its lists
of customers and prospective customers, and other information that has
recognized value and that is not generally available through other sources
(collectively, “Trade Secrets”), and information regarding each Company Entity’s
various services, projects, products, procedures or systems that is treated as
confidential by such Company Entity which may not rise to the level of a Trade
Secret (collectively, “Confidential Business Information”). Confidential
Business Information does not include information that properly and lawfully has
become generally known to the public other than as a result of any act or
omission of Employee. Collectively, Trade Secrets and Confidential Business
Information (and including all the non-public information referred to in the
first sentence of this Section 5(a) and all information relating to Employee’s
separation from service with the Company) are referred to herein as
“Confidential Information.”

(b) Importance of Confidential Information. The parties hereby agree that
Employee has been provided with Confidential Information during the period of
Employee’s employment. By signing this Agreement, Employee acknowledges delivery
to and receipt by Employee of Confidential Information. Employee further
acknowledges that the preservation and protection of the Confidential
Information was an essential part of Employee’s employment with the Company and
that Employee has had a duty of fidelity and trust to the Company Entities in
handling the Confidential Information.

(c) Nondisclosure or Misuse. Employee agrees that Employee will not disclose or
take away any of the Confidential Information, directly or indirectly, or use
such information in any way other than in connection with a Reserved Claim.
Without limiting the generality of the foregoing, Employee will not disclose any
of the Confidential Information to any securities analysts, shareholders,
prospective investors, customers, competitors or any other third party,
including any third party who has or may express an interest in acquiring any of
the Company Entities or all or any significant portion of their respective
outstanding equity securities or assets; provided, however, that the foregoing
shall not restrict Employee from communicating any Confidential Information to
Employee’s counsel or professional advisors in connection with a Reserved Claim.
If Employee is legally required to disclose any Confidential Information,
Employee shall, to the extent not prohibited by applicable law or legal process,
promptly notify the Company in writing of such requirement so that the Company
or any of the

 

7



--------------------------------------------------------------------------------

other Company Entities may seek an appropriate protective order or other relief
or waive compliance with the nondisclosure provisions of this Section 5 with
respect to such Confidential Information. To the extent not prohibited by
applicable law, Employee agrees to cooperate with and not to oppose any effort
by the Company or any other Company Entity to resist or narrow such request or
to seek a protective order or other appropriate remedy. In any such case,
Employee will: (i) disclose only that portion of the Confidential Information
that, according to written advice of Employee’s counsel, is required to be
disclosed; (ii) use reasonable best efforts to obtain assurances that such
Confidential Information will be treated confidentially; and (iii) to the extent
not prohibited by applicable law, promptly notify the Company in writing of the
items of Confidential Information so disclosed. The foregoing obligations are in
addition to any confidentiality obligations Employee may have under any other
agreements or arrangements with any of the Company Entities.

(d) Return of Confidential Information. On or promptly after the Resignation
Date, all documents or other information containing or referring to any of the
Confidential Information as may be in Employee’s possession, or over which
Employee may have control, regardless of whether prepared by Employee, shall be
returned by Employee to the Company or destroyed in accordance with the
provisions of Section 4(a) hereof.

(e) Nonsolicitation Agreement. As a material and substantial part of the
agreements set forth herein, and particularly in consideration of the severance
payments, the waiver or removal of selling restrictions or forfeiture provisions
with respect to, or vesting of, equity-based awards and the other benefits
provided to Employee pursuant to Section 2 hereof, Employee hereby agrees that,
during the period from the Resignation Date through December 31, 2015, Employee
shall not, on Employee’s own behalf or on behalf of any other person or entity,
solicit, divert or recruit any person who is, during such time frame, an
employee of a Company Entity to leave such employment or in any other manner
attempt, directly or indirectly, to influence, induce, or encourage any employee
of a Company Entity to leave the employment of that Company Entity.

(f) Enforcement of Covenants. Employee acknowledges that the injury that would
be suffered by the Company Entities as a result of a breach or threatened breach
of the provisions of Section 4 hereof or this Section 5 would be immediate and
irreparable and that, because of the difficulty of measuring economic loss of
any such breach or threatened breach, an award of monetary damages to the
Company Entities for any such breach would be an inadequate remedy. Accordingly,
in the event that the Company determines that Employee has breached or attempted
to breach or is threatening to breach any provision of Section 4 hereof or this
Section 5, in addition to any other remedies at law or in equity that any of the
Company Entities may have available to them, it is agreed that each of the
Company Entities shall be entitled, upon application to any court of proper
jurisdiction, to seek temporary or permanent restraining orders or injunctions
against Employee prohibiting such breach or attempted or threatened breach,
without the necessity of: (i) proving immediate or irreparable harm;
(ii) establishing that monetary damages are inadequate or that the Company
Entities do not have an adequate remedy at law; or (iii) posting any bond with
respect thereto.

(g) Repayment and Forfeiture. Employee agrees that in the event that
(i) Employee breaches any term of Sections 3 or 4 hereof or this Section 5 in
any material respect, or (ii) Employee challenges the validity of all or any
part of this Section 5, and all or any material part of this Section 5 is found
invalid or unenforceable for any reason whatsoever by a court of

 

8



--------------------------------------------------------------------------------

competent jurisdiction or an arbitrator in a proceeding between Employee and a
Company Entity, in addition to any other remedies at law or in equity the
Company may have available to it, the Company shall not be obligated to make any
of the payments and may cease to make such payments or to provide for any of the
benefits specified in Section 2 hereof, and shall be entitled to recoup from
Employee any and all of the value of the payments and benefits provided pursuant
to Section 2 hereof that have vested or been paid pursuant to that Section.

Section 6. Entire Agreement; Amendment; Third-Party Beneficiaries. Employee and
the Company agree and acknowledge that this Agreement contains and comprises the
entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings between the
parties with respect to the subject matter hereof are embodied and expressed in
this Agreement and that this Agreement supersedes all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between the parties hereto with respect to such subject matter; provided,
however, that this sentence shall not apply with respect to any agreements or
understandings between the parties with respect to any Reserved Claim,
including, without limitation, the Baker Botts Letter and the Legal Fees Letter.
The parties also agree that the terms of this Agreement shall not be amended or
changed except in writing and signed by Employee and a duly authorized agent of
the Company. The parties to this Agreement further agree that this Agreement
shall be binding on and inure to the benefit of Employee and the Company and the
Company’s successors and assigns. Except to the extent otherwise provided in
this Agreement with respect to the Company Entities and the Releasees (each such
Company Entity and each such Releasee hereby being expressly made a third-party
beneficiary of this Agreement), the provisions of this Agreement shall not
confer upon any third party any remedy, claim, liability, reimbursement or other
right in excess of those existing without reference to this Agreement.

Section 7. Timing and Consultation with Counsel. Employee acknowledges that
Employee has been given a reasonable period of time, not less than twenty-one
(21) days, within which to consider this Agreement and has been advised to
discuss the terms of this Agreement with legal counsel of Employee’s own
choosing. Employee acknowledges that this Agreement was offered to Employee on
August 21, 2014, and Employee was advised that if accepted (i) it must be
executed on or prior to September 11, 2014, and (ii) the Agreement could be
revoked, in writing, for up to seven (7) days following the date of such
acceptance. If Employee revokes this Agreement, Employee’s resignation shall
nevertheless remain effective. Employee represents that Employee has relied on
Employee’s own knowledge and judgment and on the advice of independent legal
counsel of Employee’s choosing and has consulted with such other independent
advisors as Employee and Employee’s counsel deemed appropriate in connection
with Employee’s review of this Agreement and Employee’s rights with respect to
Employee’s separation from service from the Company and other Company Entities
and with respect to this Agreement. Based on Employee’s review, Employee
acknowledges that Employee fully and completely understands and accepts all the
terms of this Agreement, including the Release in Section 3 hereof, and their
legal effects, and Employee is entering into this Agreement voluntarily and of
Employee’s own free will, with full consideration of any and all rights which
Employee may currently have. Employee further acknowledges that Employee is not
relying on any representations or statements made by the Company or any other
Company Entity, or by any of their respective officers, directors, employees,
affiliates, agents, attorneys or other representatives, regarding this
Agreement, except to the extent such representations are expressly set forth in
this Agreement. Employee also acknowledges that Employee is not relying upon a
legal duty, if one exists, on the part of the Company or any other Company
Entity, or any of their respective

 

9



--------------------------------------------------------------------------------

officers, directors, employees, subsidiaries, affiliates, agents, attorneys or
other representatives, to disclose any information in connection with the
execution of this Agreement or its preparation, it being expressly understood
that Employee shall never assert any failure to disclose information on the part
of any such person or entity as a ground for challenging this Agreement or any
provision hereof.

Section 8. Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY
MUTUAL AGREEMENT OF THE PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE
STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

Section 9. Section 409A; Other Tax Matters. This Agreement is intended to
provide payments that are exempt from or compliant with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Employee acknowledges and agrees that Employee
has obtained no advice from the Company or any of the other Company Entities, or
any of their respective officers, directors, employees, subsidiaries,
affiliates, agents, attorneys or other representatives, and that none of such
persons or entities have made any representation regarding the tax consequences,
if any, of Employee’s receipt of the payments, benefits and other consideration
provided for in this Agreement. Employee further acknowledges and agrees that
Employee is personally responsible for the payment of all federal, state and
local taxes that are due, or may be due, for any payments and other
consideration received by Employee under this Agreement. Employee agrees to
indemnify the Company and hold the Company harmless for any and all taxes,
penalties or other assessments that Employee is, or may become, obligated to pay
on account of any payments made and other consideration provided to Employee
under this Agreement.

Section 10. Miscellaneous Provisions.

(a) Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party hereto entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.

(b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

10



--------------------------------------------------------------------------------

(c) Further Assurances. Employee shall, on request by the Company from time to
time after the date hereof, execute, acknowledge and deliver to the Company such
other documents and instruments as the Company may require to give effect to the
provisions of this Agreement, including a confirmatory release of the Released
Claims as of the Resignation Date.

(d) Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof.

(e) Construction; Timing of Payments. In this Agreement, unless the context
clearly indicates otherwise: (i) words used in the singular include the plural
and words used in the plural include the singular; (ii) reference to any gender
includes the other gender and the neuter; (iii) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (iv) the words “shall” and “will” are used interchangeably and have
the same meaning; (v) the word “or” shall have the inclusive meaning represented
by the phrase “and/or”; (vi) the words “this Agreement,” “herein,” “hereunder,”
“hereof,” “hereto” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Section or other provision
of this Agreement; (vii) reference to any law (including statutes and
ordinances) means such law (including all rules and regulations promulgated
thereunder) as amended, modified, codified or reenacted, in whole or in part,
and in effect at the time of determining compliance or applicability;
(viii) relative to the determination of any period of time, “from” means “from
and including” and “through” means “through and including”; and (ix) all
references to dollar amounts herein shall be in respect of lawful currency of
the United States. The language this Agreement uses shall be deemed to be the
language that the parties hereto have chosen to express their mutual intent, and
no rule of strict construction shall be applied against either party hereto. If
the payment date for, or the last day of any period during which, any payment is
to be made by the Company hereunder falls on a day that is a Saturday or a
Sunday or any public or legal holiday, whether federal or state, in Houston,
Texas, then the Company will have until the close of business on the next
succeeding day that is not a Saturday, a Sunday or such a holiday to make such
payment.

(f) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Signatures of the Parties transmitted by facsimile or by electronic mail in
“pdf” format shall be deemed to be their original signatures for all purposes.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: August 23, 2014       

/s/ PERRY L. ELDERS

       Perry L. Elders

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named Mr. Perry L. Elders, who acknowledged that he executed the
foregoing instrument for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 23rd day of August, 2014.

 

/s/ M. TOUSSAINT

NOTARY PUBLIC McDERMOTT, INC. By:  

/s/ STEPHEN L. ALLEN

Name:   Stephen L. Allen Title:   Senior Vice President, Human Resources

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named officer of McDermott, Inc., who acknowledged that he executed
the foregoing instrument for and on behalf of McDermott, Inc., a Delaware
corporation, and for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed and the free act and deed of
said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal, in the County
of Harris and State of Texas, this 23rd day of August, 2014.

 

/s/ LARRY LANE

NOTARY PUBLIC

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Resignation

To the Board of Directors of McDermott International, Inc.

Effective immediately, the undersigned, Perry L. Elders, resigns from all
positions held as an officer of McDermott International, Inc., a Panamanian
corporation (“McDermott”), and from all positions held as an officer, employee,
member of the board of directors or board of managers (and member of any and all
committees thereof) of any of McDermott’s subsidiaries (whether corporations,
limited liability companies, limited partnerships or other forms of entity) and
joint venture entities, and from any and all positions or capacities with
respect to any employee benefit plan sponsored or maintained by any such entity.
This resignation is not subject to any condition to effectiveness (including,
but not limited to, acceptance by the Board of Directors of McDermott) and is
irrevocable.

Dated: August     , 2014

 

 

Perry L. Elders

 

A-1